Title: To Thomas Jefferson from Augustin Francois Silvestre, 8 September 1808
From: Silvestre, Augustin Francois
To: Jefferson, Thomas


                  
                     Monsieur le Président 
                     
                     Paris, le 8 7bre. 1808
                  
                  J’ai communiqué à la Société d’Agriculture du département de la Seine la lettre que Votre Excellence m’a fait l’honneur de m’écrire en date du 15 juillet dernier. Il lui a été extrement agréable d’apprendre que vous vous proposez de faire construire une charrue avec l’oreille que vous avez imagineé et de lui en faire l’envoi, ainsi qu’elle en avait publiquement exprimé le desir; ce sera pour elle un nouveau et bien précieux gage du vif intérêt que vous daignez porter à ses travaux.
                  La Société ose vous prier de lui en donner, en ce moment, un d’un autre genre. La culture du coton introduite, depuis l’année dernière seulement, dans le midi de la France, y a obtenu quelques Succès. Divers cultivateurs éclairés se sont livrés avec zèle à cette nouvelle branche d’industrie agricole; plusieurs autres se disposent à les imiter, et dejà la Société prévoit que la quantité de graines, dont il sera possible de disposer en leur faveur l’année prochaine, sera inférieure aux demandes. D’un autre coté, la plupart d’entr’eux desireraient cultiver de préférence le coton de la Caroline, dont la culture présente, à raison d’une plus grande analogie des climats, des chances de Succès plus nombreuses que celle du coton retiré de l’Asie mineure, des Iles de l’Archipel ou de l’Amérique méridionale. Dans ces circonstances, la Société, encouragée par le zèle éclairé dont elle vous connaît animé pour les progrès de l’Agriculture, a pensé qu’elle pouvait s’adresser à vous avec une juste confiance pour obtenir une certaine quantité de graines de coton de la Caroline. Elle prend donc la liberté de vous prier de lui procurer et de lui envoyer, par une occasion sûre et sous l’adresse du Ministre de l’Intérieur de l’Empire français, une douzaine de quintaux de ces graines; vous rendriez ainsi un Service à cette branche encore naissante de l’Agriculture française et la Société vous en aurait une obligation particulière. Elle désirerait que cet envoi lui parvint au mois de fevrier au plus tard, afin d’avoir le tems d’en faire la distribution avant l’époque des semailles.
                  J’ai l’honneur de vous adresser le 10me. Volume des mémoires de la Société qui vient d’être publié, avec le programme des prix proposés et de ceux distribués dans sa dernière Séance publique et le compte rendu de ses travaux pendant l’année 1807; le prix que vous avez bien voulu attacher aux envois de ce genre que j’ai dejà eu l’honneur de vous faire au nom de la Société, est pour elle un puissant motif de saisir toutes les occasions de vous transmettre la Suite de ses travaux et un juste sujet d’espérer que ces communications pourront continuer à vous être agréables. 
                  Je vous prie, Monsieur le Président, de vouloir bien agréer l’hommage de mon profond respect et de ma trez haute considération.
                  
                     Silvestre 
                     
                  
               